UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1264


CASA DE MARYLAND, INCORPORATED,

                Plaintiff - Appellee,

           v.

UNITED STATES DEPARTMENT OF HOMELAND SECURITY; UNITED STATES
INTERNAL REVENUE SERVICE,

                Defendants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-03249-PJM)


Argued:   October 27, 2010                 Decided:   January 31, 2011


Before TRAXLER, Chief Judge, DAVIS, Circuit Judge, and Damon J.
KEITH, Senior Circuit Judge of the United States Court of
Appeals for the Sixth Circuit, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Jeffrey A. Clair, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellants.  Sebastian Gabriel Amar, CASA
DE MARYLAND, INCORPORATED, Hyattsville, Maryland, for Appellee.
ON BRIEF: Tony West, Assistant Attorney General, Leonard
Schaitman, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; Rod J. Rosenstein, United States Attorney, Baltimore,
Maryland, for Appellants.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       The United States Department of Homeland Security appeals

from an order of the district court ordering the disclosure of

certain information pursuant to the Freedom of Information Act

(“FOIA”).         See 5 U.S.C. § 552.   We affirm.

       On     January     23,   2007,   agents       of     the     United     States

Immigration and Customs Enforcement Agency (“ICE”) arrested 24

Latinos suspected of being in unlawful immigration status in a

raid    at    a    Baltimore-area   7-Eleven       store    where     day    laborers

gathered.         Non-Latino individuals seeking day labor were also on

the premises, but agents neither questioned nor detained them.

Believing that ICE agents targeted Latino males solely on the

basis    of    their    race,   Appellee    CASA    de     Maryland    (“CASA”),   a

Latino community advocacy group, filed a complaint with ICE and

requested an investigation of the incident.

       The complaint was referred to ICE’s Office of Professional

Responsibility (“OPR”) for an internal investigation into the

racial       profiling     allegations.        After        OPR     conducted    its

investigation,

            [a] report was prepared by an Agency Fact Finder.
       Cases that are referred to a Fact Finder for
       investigation are called “Administrative Inquiries.”
       As such, they are purely internal reviews of an
       allegation of misconduct . . . [that] are provided to
       Agency managers for use in determining appropriate
       disciplinary action and programmatic changes, if
       needed.    These reports are . . . generally not


                                        3
       disclosed outside the Agency except through                                    a    FOIA
       request with appropriate redactions . . . .

J.A. 27.          The report concluded that “the allegation that the

civil rights of the individuals arrested at the 7-Eleven store

on January 23, 2007, were violated is unsubstantiated.”                                           J.A.

109.        The     report     included         affidavits        from      ICE       agents       who

participated in the raid; video surveillance recordings obtained

from 7-Eleven and Baltimore Police; and a narrative of events

based on interviews of the agents and documents reviewed by the

Agency Fact Finder.

       In   September         2008,      CASA   sent   ICE       a    formal       FOIA      request

seeking records related to the January 2007 7-Eleven arrests or

the investigation of that incident.                    FOIA provides that federal

agencies     shall        “upon     any    request     for       records          which      .    .    .

reasonably         describes        such    records    .     .        .    make     the      records

promptly     available         to    any    person,”     5   U.S.C.          §    552(a)(3)(A),

unless a statutory exemption applies, see 5 U.S.C. § 552(b).                                          In

this case, ICE asserts that two privacy-based exemptions apply:

Exemptions         6    and    7(C).         Exemption       6       protects         information

contained         in    an    agency’s      “personnel       and          medical         files    and

similar files the disclosure of which would constitute a clearly

unwarranted            invasion     of     personal     privacy.”                 5       U.S.C.      §

552(b)(6).             Exemption      7(C)      authorizes           agencies      to       withhold

“records or information compiled for law enforcement purposes,


                                                 4
but    only    to        the    extent       that     the    production         of     such      law

enforcement records or information . . . could reasonably be

expected      to    constitute          an     unwarranted         invasion      of     personal

privacy.”      5 U.S.C. § 552(b)(7)(C).

       In response to CASA’s FOIA request, ICE released a redacted

copy of OPR’s internal investigation report.                                  Relying on FOIA

Exemptions 6 and 7(C), ICE redacted from the report the names

and initials of individuals, including ICE agents involved in

the raid, deportation officers who were involved in subsequent

removal proceedings, but did not participate in the operation,

and     various          other         agents        identified          in     the        report.

Additionally, ICE redacted from the report the identity of the

“Agency Fact Finder” who prepared the report, the identities of

other agency employees involved in the internal investigation,

and the identity of the 7-Eleven employee who provided the video

surveillance        tape.         ICE    justified          withholding        the    names      and

identities         of     the     various       individuals         on    the        basis      that

“[d]isclosure            of     such     information             would    lead        to      their

identification” and “could subject these individuals to unwanted

contact       by    the        media    and     others,       and/or      expose        them     to

unreasonable        annoyance,          harassment,         or    threats      of     reprisal.”

J.A.   29.         ICE    claimed       that    “[t]he       privacy     interests         of    the

individuals are substantial” and outweigh “the public interest

in disclosure” because revealing the “personnel names and other

                                                 5
identifying     information       would       not     should    light    on    how    ICE

carries out its statutory duties.”                  J.A. 29-30.

      CASA filed suit under FOIA asking the district court to

order disclosure of, among other things, any documents, records

and   information      related    to     the    7-Eleven       raid   that     CASA   had

requested     from     ICE.       See     5     U.S.C.     §   552(a)(4)(B).           In

particular, CASA sought disclosure of OPR’s report in unredacted

form.

      The government moved for summary judgment, arguing that the

redacted names were statutorily exempt from disclosure because

the disclosure of these names would constitute an unwarranted

invasion of the personal privacy of the ICE agents and other

individuals named in the report.

      The district court denied the motion for summary judgment

with respect to the names included in OPR’s report and ordered

that the “redacted information in the referenced documents must

be disclosed.”        J.A. 436.     With respect to both Exemption 6 and

Exemption     7(C),    the    district         court     “balance[d]     the    privacy

rights   of   the     individuals       [named      in   the   report]    versus      the

public   interest[]      in   knowing         the    names.”      J.A.    427.        The

district court concluded that CASA came forward with sufficient

facts to suggest that government impropriety occurred and that

the public interest in such information outweighed the privacy

interests asserted by ICE.

                                           6
       “The    basic       purpose       of    FOIA    is    to        ensure     an       informed

citizenry, vital to the functioning of a democratic society,

needed to check against corruption and to hold the governors

accountable to the governed.”                       NLRB v. Robbins Tire & Rubber

Co., 437 U.S. 214, 242 (1978).                      FOIA promotes a broad policy of

transparency         in    government—“disclosure,                not       secrecy,       is   the

dominant objective of the Act.”                      Department of the Interior v.

Klamath    Water      Users      Protective         Ass’n,       532    U.S.     1,    8    (2001).

Nevertheless,         although      FOIA       generally         mandates        disclosure      of

information         contained      in    public       records,         it    also      “expressly

recognizes that ‘public disclosure is not always in the public

interest,’” Spannaus v. United States Department of Justice, 813

F.2d 1285, 1288 (4th Cir. 1987) (quoting Baldrige v. Shapiro,

455    U.S.    345,       352   (1982)),       as     “legitimate           governmental        and

private interests could be harmed by release of certain types of

information,” FBI v. Abramson, 456 U.S. 615, 621 (1982).                                         To

this    end,    FOIA       specifies       nine      exemptions          from     its      general

disclosure      scheme.            See     5    U.S.C.       §     552(b).            Given     the

overarching disclosure policy, FOIA exemptions must be narrowly

construed      to    favor      disclosure.           See    Bowers         v.   United      States

Dep’t of Justice, 930 F.2d 350, 354 (4th Cir. 1991).                                  The burden

of     demonstrating        that     requested        information            falls      under    an

exemption rests on the government.                     See 5 U.S.C. § 552(a)(4)(B);



                                                7
City of Virginia Beach, Va. v. United States Dep’t of Commerce,

995 F.2d 1247, 1252 (4th Cir. 1993).

       For the application of FOIA Exemptions 6 and 7, the Supreme

Court       employs     a    balancing         approach        that     weighs       individual

privacy      interests       against     the     public        interest       in    disclosure.

See    United    States        Dep’t     of     Justice        v.    Reporters       Comm.     for

Freedom of the Press, 489 U.S. 749, 762 (1989); Department of

the Air Force v. Rose, 425 U.S. 352, 373 (1976).                               Although both

exemptions       require       courts     to    balance         individual         privacy    and

public interests, “Exemption 7(C)’s privacy language is broader

than the comparable language in Exemption 6” in that “Exemption

6     requires        that     the      invasion          of        privacy     be     ‘clearly

unwarranted,’         a      requirement        omitted         from     the       language       of

Exemption       7(C).       Reporters     Comm.,         489     U.S.    at     756.        Thus,

“although      both       exemptions     require         the    court     to       engage    in    a

similar balancing analysis, they ‘differ in the magnitude of the

public      interest        that   is   required         to    override       the    respective

privacy      interests        protected        by    the       exemptions.’”           Lahr       v.

National Transp. Safety Bd., 569 F.3d 964, 974 (9th Cir. 2009)

(quoting      United        States      Dep’t       of   Defense        v.     Federal      Labor

Relations Auth., 510 U.S. 487, 496 n.6 (1994)).

       As    noted     above,      a    government         agency       may    withhold       FOIA

information under Exemption 6 or 7(C) only if disclosure would

constitute       an       “unwarranted         invasion         of     personal       privacy.”

                                                8
However, once a legitimate privacy interest is implicated, the

burden shifts to the requester to (1) “show that the public

interest sought to be advanced is a significant one, an interest

more specific than having the information for its own sake,” and

(2) “show the information is likely to advance that interest.”

National Archives & Records Admin. v. Favish, 541 U.S. 157, 172

(2004).

     The district court correctly determined that ICE identified

a legitimate privacy interest.   As we have explained:

     FBI    agents,    government    employees,     third-party
     suspects,   and   other   third   parties   mentioned   or
     interviewed in the course of the investigation have
     well-recognized and substantial privacy interests in
     the withheld information. Among other things, these
     individuals   have   a   substantial   interest    in  the
     nondisclosure of their identities and their connection
     with   particular    investigations    because    of   the
     potential   for    future   harassment,   annoyance,    or
     embarrassment.

Neely v. FBI, 208 F.3d 461, 464-65 (4th Cir. 2000).

     Against this privacy interest, CASA asserts the public’s

interest in shedding light on improper Agency conduct.            CASA

faces more than a minimal obstacle to establish the right to

disclosure:

     [W]here there is a privacy interest protected by
     Exemption 7(C) and the public interest being asserted
     is   to   show   that   responsible  officials   acted
     negligently or otherwise improperly in the performance
     of their duties, the requester must establish more
     than a bare suspicion in order to obtain disclosure.
     Rather, the requester must produce evidence that would


                                 9
       warrant a belief by a reasonable person that the
       alleged Government impropriety might have occurred.

Favish, 541 U.S. at 174.

       CASA submitted affidavits from thirteen of the arrestees

which all suggested that government agents arrested them without

first obtaining any information about their immigration status

and ignored non-Latino day laborers.                      CASA also submitted the

declarations of ICE agents given during removal proceedings for

some of the arrestees indicating that arrests were made after

the arrestees admitted being present or seeking work illegally.

CASA    asserted       that        these     unredacted     declarations         differed

markedly from the affidavits included in OPR’s Administrative

Investigation      report.               Additionally,      the    report       contained

statements      from        an     ICE     agent   indicating      that       supervisory

personnel suggested that he should not admit that the 7-Eleven

raid was intentional:               “[The supervisor] came into the . . .

[o]ffice later in the afternoon, and asked me if we had stopped

in the 7-11 parking lot for a break and a soda.                         I felt this was

a   half-truth.         I    was    tired    and   did    not    wish    to   debate   the

situation . . . anymore, so I said sure.                        [The supervisor] said

good, and reminded me again that we had stopped in for a drink.”

J.A.   272.       The       agent    also     indicated    that     he    believed     the

operation was “close to being out of line with current service

policy.”      J.A. 279.


                                              10
     Having     reviewed   the    record,   we   agree   with   the   district

court that the public interest outweighs the privacy interest

asserted   by   ICE   in   this   case.     Accordingly,    we   affirm   the

decision of the district court.

                                                                      AFFIRMED




                                      11